DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on March 11, 2021, claims 1-6, 8-10, and 20-28 are hereby allowed. Claim 7 and 11-19 are previously or currently cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 20.

As per claim 1:
The closest prior arts or record Zhang et el. (US 2015/0230228 A1) or Kanazawa et al. (US 2010/0322136 A1) or Cormier et al. (US 2016/0205662 A1)  taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “determining, by the respective WTRU, whether the indicated version satisfies an update criteria for the respective WTRU; monitoring for, by the respective WTRU, on condition that the indicated version satisfies the update criteria for the respective WTRU, data of the multicast transmission in data blocks including a sequence number of each of the data blocks; determining, by the respective WTRU, whether the monitored-for data in the data blocks was successfully received based on the sequence numbers of the data blocks; and on condition that the monitored-for data was not successfully received, sending, by the respective WTRU, (1) the indicated PRACH preamble that indicates a NACK and (2) information indicating one or more sequence numbers associated with one or more missing or corrupted data blocks.”.  Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 20 includes similar limitations of independent claim 1 and, therefore, is allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-6, 8-10 and 21-28 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112